MEMORANDUM OPINION
BUSSEY, Presiding Judge.
Wayne Earl Wilson was charged, tried and convicted of the offense of Reckless Driving in the Municipal Criminal Court of the City of Tulsa, Oklahoma. Judgment and sentence fixing his punishment at ten days confinement in the county jail was entered on the 9th day of December, 1965. Petition in Error, with casemade attached, was filed with the Clerk of this Court on the 1st day of March, 1966. Thereafter, the State of Oklahoma, by and through its Attorney General, filed a Motion to Dismiss said attempted appeal for the reason that a written notice of intent to appeal and request for casemade was not filed at the time of rendition of judgment and sentence or within ten days thereafter.
We have carefully examined the record and find that the same does not contain a written notice of intent to appeal and request for casemade as required by 22 O.S.A. § 1060, effective May, 1965. In accordance with Masters v. State, Okl.Cr., 408 P.2d 801, we must sustain the State’s Motion to Dismiss. Appeal dismissed.
NIX and BRETT, JJ., concur.